t c memo united_states tax_court george r bristol petitioner v commissioner of internal revenue respondent docket no filed date george r bristol pro_se christopher m groboske for respondent memorandum findings_of_fact and opinion foley judge after concessions the issues for decision relating to and years in issue are whether petitioner is liable for income_tax deficiencies and additions to tax pursuant to sec_6651 and and findings_of_fact during the years in issue petitioner operated bay area bee busters a bee and wasp removal business petitioner did not file federal_income_tax returns or pay taxes relating to these years respondent analyzed petitioner’s bank account and using the bank_deposits method determined that petitioner received dollar_figure in taxable interest relating to and had gross_receipts of dollar_figure and dollar_figure relating to and respectively respondent prepared substitutes for returns and on date sent petitioner a notice_of_deficiency determining deficiencies of dollar_figure and dollar_figure relating to and respectively in addition respondent determined that petitioner was liable for additions to tax pursuant to sec_6651 and and on date petitioner while residing in california timely filed a petition with the court unless otherwise indicated all section references are to the internal_revenue_code in effect relating to the years in issue and all rule references are to the tax_court rules_of_practice and procedure opinion respondent was entitled to use the bank_deposits method to reconstruct petitioner’s income see sec_446 102_tc_632 respondent established and petitioner did not dispute that petitioner received dollar_figure in taxable interest during and had gross_receipts of dollar_figure and dollar_figure relating to and respectively see sec_61 596_f2d_358 9th cir rev’g 67_tc_672 petitioner contends that he was entitled to deduct business_expenses relating to the years in issue he did not however maintain sufficient records and did not present sufficient evidence at trial to substantiate such deductions see sec_6001 sec_1_6001-1 income_tax regs petitioner did not contest the sec_6651 and and additions to tax subject_to adjustment to reflect respondent’s concessions we sustain respondent’s determinations see rule b 118_tc_358 pursuant to sec_7491 the burden_of_proof may shift to the commissioner if the taxpayer introduces credible_evidence with respect to any factual issue this section is inapplicable because petitioner failed to maintain records and substantiate deductions see sec_7491 and contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered under rule
